       Case 1:16-cv-00153-SPW-TJC Document 30 Filed 03/19/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                               BILLINGS DIVISION


TRACY LENHARDT,
                                                   CV I6-153-BLG-SPW
                      Plaintiff,

 vs.                                                ORDER


SYSCO CORPORATION,

                      Defendant.


       Upon the Joint Status Report and Stipulation for Dismissal(Doc. 29)

between the parties hereto, by and between their counsel of record,

       IT IS HEREBY ORDERED that the above-entitled cause is DISMISSED

with prejudice, with each party to bear their own costs and attorney's fees.

       The Clerk of Court is directed to notify the parties of the making of this

Order.


       DATED this /9 day of March, 2021.


                                        SUSAN P. WATTERS
                                        U.S. DISTRICT JUDGE
